Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/21 has been entered.
Claims 1-21 are presented for examination.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 9,942,235 to Bagasra teaches a network device receives, from an Internet of Things (IoT) device, a Domain Name System (DNS) query that includes a domain name for resolving a network address associated with a remote server with which the IoT device intends to communicate.
US 10,642,969 to James et al. teaches a security provisioning service automatically establishes trust in a device. Upon receiving a provisioning request, a security provisioning service identifies a verification item that is associated with the provisioning request. The security provisioning service performs one or more verification operations based on the provisioning request to determine whether the provisioning request is authorized.
Bagasra and James lack or fail to make obvious by combination:
Claims 1 and 8:

Claim 15:
applying a first set of one or more web application firewall (WAF) rules against the first request to determine whether to transmit the first request to the IoT device; determine to transmit the first request to the IoT device; transmit the first request to the IoT device; receive, from the IoT device, a response that includes data; and transmit the response including the data to the IoT client.
The dependent claims further limit the independent claims are therefore considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434